  Case 1:18-cv-01852-RGA Document 4 Filed 12/04/18 Page 1 of 1 PageID #: 52



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

CLINTON STRANGE,

                      Plaintiff,

               v.                                 Civil Action No. 18-1852-RGA

REWARD ZONE USA, LLC,

                       Defendant.


                                          ORDER


               WHEREAS, the Plaintiff filed a Motion to Dismiss the Action With Prejudice

(D.I. 3);

               WHEREAS, summons have been issued but not returned executed;

               WHEREAS, to date no answers have been filed:

               NOW THEREFORE, IT IS HEREBY ORDERED, that the case is DISMISSED

pursuant to Fed. R. Civ. P. 41(a)(2).
